Title: Johann Christoph Baumberg to John Adams: A Translation, 24 March 1782
From: Baumberg, Johann Christoph
To: Adams, John



St. Pölten near Vienna in Lower Austria24 March 1782
Excellency

Misfortune in my life and the misjudgment of my merits, in the past 23 years, force me to leave my fatherland, and to seek my bread and fortune in foreign countries. I would have been firmly resolved to travel by ship to the United States, if only I knew what my wife, my promising 16-year-old son, and my 17-year-old daughter would live off until I could have them follow me, and also whether I, as a true German, but also an upright (42-year-old) German, who does not lack courage, entrepreneurial spirit or diligence, and who would be prepared to do anything for a country that recognizes my achievements and merits, could be of any use there, and whether, with the help of your Excellency, I could soon reach my desired goals. After having described my plans briefly, I bid your Excellency (whose eminent, noble and affable disposition I have the highest regard for) to consider my most obedient request, the details of which you could inform me of by means of the goodness of your correspondence, and in case you have orders, be made known to me at the below mentioned address. With eager anticipation I remain under the most obedient recommendation and put myself under your protection with complete respect of your Excellency’s Obedient Servant

Johann Christoph BaumbergImperial and Royal Instructor of the German Intermediate School


Address M. Baumberg, Professeur de l’Ecole normale, de sa Majl. Imp. et Royl. ap. à Bruxelles St. Pölten en Autriche inferieur

